United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       March 21, 2003

                                            Before

                            Hon. KENNETH F. RIPPLE, Circuit Judge

                            Hon. DIANE P. WOOD, Circuit Judge

                            Hon. ANN CLARE WILLIAMS, Circuit Judge


Nos. 01-3081 & 01-3418

                                                     Appeals from the United States
BILLY E. ADKINS, Administrator of the                District Court for the Northern
Estate of Helena R. Adkins,,                         District of Illinois, Eastern Division.
               Plaintiff-Appellee,
                                                     No. 01 C 2165
             v.
                                                     James F. Holderman, Judge.
ILLINOIS CENTRAL RAILROAD
COMPANY,
         Defendant-Appellant.



                                         ORDER


      The Court, sua sponte, amends its Opinion filed on March 6, 2003, as follows:

             Page 14, line 10: the word “hat” should read “that.”

             Page 14, line 13: “eliance” should read “reliance.”


                                                                    SO ORDERED.